1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY FRANKLIN,                                )   Case No. 1:19-cv-01170-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   SCREENING ORDER GRANTING PLAINTIFF
13          v.                                        )   LEAVE TO FILE AN AMENDED COMPLAINT

14                                                    )   [ECF No. 1]
     HAROLD TATE, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff Jeffrey Franklin is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          Plaintiff filed the instant action in the United States District Court for the Northern District of

21   California on July 26, 2019. On August 28, 2019, the action was transferred to this Court. Therefore,

22   Plaintiff’s complaint, filed on July 26, 2019, is before the Court for screening.

23                                                        I.

24                                      SCREENING REQUIREMENT

25          The Court is required to screen complaints brought by prisoners seeking relief against a

26   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
27   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

28   “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[]

                                                          1
1    monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

2             A complaint must contain “a short and plain statement of the claim showing that the pleader is

3    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

4    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

5    do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

6    550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally

7    participated in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

8    2002).

9             Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

10   construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

11   (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible,

12   which requires sufficient factual detail to allow the Court to reasonably infer that each named

13   defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,

14   572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not

15   sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying

16   the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

17                                                        II.

18                                        COMPLAINT ALLEGATIONS

19            The Court accepts Plaintiff’s allegations in the first amended complaint as true only for the

20   purpose of the sua sponte screening requirement under 28 U.S.C. § 1915.

21            Plaintiff names Doctor Harold Tate, Chief Physician Surgeon U. Baniga, Chief Medical

22   Executive S. Shiesha, and Deputy Director J. Lewis, as Defendants.

23            On or about July 29, 2015 to August 7, 2015, Plaintiff’s cancer mediation was aborted by Dr.

24   Tate because Plaintiff was attending a court orders settlement conference on July 29-30, 2015. Dr.

25   Tate falsely alleged that Plaintiff no longer wished to receive the remaining radiation treatments. Dr.

26   Tate had previously discontinued other prescribed medications based on false pretenses.

27   ///

28

                                                           2
1           Plaintiff filed medical grievances to obtain the medications, and Dr. Tate “would take on an

2    attitude and do something else towards [Plaintiff’s] medical care – treatment as a result of my

3    exercising the right to seek redress from his non-medically warranted actions regarding my serious

4    medical condition or needs.” (Compl. at 5, ECF No. 1.)

5           Dr. U. Baniga addressed the numerous medical appeals, had a duty to rectify the mistreatment

6    by Dr. Tate, but simply turned a blind eye and refused to take corrective action.

7           Defendants S. Shiesha and J. Lewis failed to properly train and/or supervise Defendants Tate

8    and Baniga and refused to take corrective actions against them.

9                                                       III.

10                                                DISCUSSION

11          A.      Deliberate Indifference to Serious Medical Needs

12          While the Eighth Amendment of the United States Constitution entitles Plaintiff to medical

13   care, the Eighth Amendment is violated only when a prison official acts with deliberate indifference to

14   an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled

15   in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm v.

16   Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

17   Plaintiff “must show (1) a serious medical need by demonstrating that failure to treat [his] condition

18   could result in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that

19   “the defendant’s response to the need was deliberately indifferent.” Wilhelm, 680 F.3d at 1122 (citing

20   Jett, 439 F.3d at 1096). Deliberate indifference is shown by “(a) a purposeful act or failure to respond

21   to a prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

22   F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective

23   recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985 (citation and

24   quotation marks omitted); Wilhelm, 680 F.3d at 1122. In order to establish a claim of deliberate

25   indifference based on a delay in treatment, a plaintiff must show that the delay was harmful. See

26   Hallett v. Morgan, 296 F.3d 732, 745-46 (9th Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th

27   Cir. 1994).

28   ///

                                                         3
1           “A difference of opinion between a physician and the prisoner - or between medical

2    professionals - concerning what medical care is appropriate does not amount to deliberate

3    indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

4    Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather,

5    Plaintiff “must show that the course of treatment the doctors chose was medically unacceptable under

6    the circumstances and that the defendants chose this course in conscious disregard of an excessive risk

7    to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks

8    omitted). In addition, mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this

9    cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle

10   v. Gamble, 429 U.S. 97, 105-06 (1976)). “Medical malpractice does not become a constitutional

11   violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106; Snow, 681 F.3d at 987-

12   88; Wilhelm, 680 F.3d at 1122 (“The deliberate indifference doctrine is limited in scope.”).

13          Here, Plaintiff alleges that Defendant Dr. Tate discontinued his cancer medication for a period

14   of eight days by falsely claiming he refused treatment even though Plaintiff was actually out to court

15   for a settlement conference. Plaintiff fails to demonstrate that the alleged delay of treatment for eight

16   days lead to further harm. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407

17   (9th Cir. 1995) (“mere delay” in providing medical treatment, without more, does not establish

18   deliberate indifference.) In addition, although Plaintiff contends that Dr. Tate had previously

19   discontinued other medications, he fails to set forth sufficient factual detail to support such claim.

20   Thus, Plaintiff has failed to state a cognizable claim against Defendant Dr. Tate.

21          B.      Supervisory Liability

22          Under section 1983, Plaintiff must prove that the defendants holding supervisory positions

23   personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

24   2002). There is no respondeat superior liability, and each defendant is only liable for his or her own

25   misconduct. Iqbal, at 1948-49. A supervisor may be held liable for the constitutional violations of his

26   or her subordinates only if he or she “participated in or directed the violations, or knew of the

27   violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989);

28   Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009); Preschooler II v. Clark County School Board of

                                                          4
1    Trustees, 479 F.3d 1175, 1182 (9th Cir. 2007); Harris v. Roderick, 126 F.3d 1189, 1204 (9th Cir.

2    1997).

3             Here, Plaintiff does not allege personal involvement by Defendants Baniga, Shiesha, and

4    Lewis, and fails to allege specific facts tending to show that these Defendants were causally connected

5    to the alleged constitutional violations. Although Plaintiff contends these Defendants were aware of

6    Dr. Tate’s action, he fails to set forth sufficient facts to demonstrate such knowledge and the failure to

7    act to prevent or rectify the problem. Accordingly, Plaintiff fails to state a cognizable claim against

8    Defendants Baniga, Shiesha, and Lewis.

9             C.     Retaliation

10            “Prisoners have a First Amendment right to file grievances against prison officials and to be free

11   from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (citing Brodheim

12   v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). “Within the prison context, a viable claim of First

13   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some adverse

14   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)

15   chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably

16   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). To

17   state a cognizable retaliation claim, Plaintiff must establish a nexus between the retaliatory act and the

18   protected activity. Grenning v. Klemme, 34 F.Supp.3d 1144, 1153 (E.D. Wash. 2014). Mere verbal

19   harassment or abuse does not violate the Constitution and, thus, does not give rise to a claim for relief

20   under 42 U.S.C. § 1983. Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987). In addition,

21   threats do not rise to the level of a constitutional violation. Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir.

22   1987).

23            Here, Plaintiff contends that he filed inmate grievances and Defendant Tate “would take on an

24   attitude and do something else towards my medical care treatment.” Plaintiff’s claim that Defendant

25   Tate would “do something” towards his medical treatment is too vague to demonstrate “adverse action”

26   because of the exercise of his rights under the First Amendment. Furthermore, the mere fact that the

27   alleged adverse action took place after Plaintiff filed prison grievances is insufficient to establish that the

28   exercise of Plaintiff’s First Amendment rights was the legal and proximate cause of the retaliation.

                                                          5
1    Pratt v. Rowland, 65 F.3d 802, 807-08 (9th Cir. 1995) (the timing of adverse actions alone is insufficient

2    to establish retaliatory intent); O’Brien v. Gularte, No. 18CV980-BAS-MDD, 2019 WL 77112, at *3

3    (S.D. Cal. Jan. 2, 2019) (“Timing alone … is generally not enough to support an inference that prison

4    officials took an adverse action against a prisoner in retaliation for the prisoner’s participation in

5    protected conduct.”). “[R]ather, Plaintiff must allege sufficient facts to plausibly suggest a nexus

6    between” the alleged protected activity and the adverse action taken by a defendant. Rojo v. Paramo,

7    No. 13CV2237-LAB (BGS), 2014 WL 2586904, at *5 (S.D. Cal. June 10, 2014). Accordingly, Plaintiff

8    fails to state a cognizable retaliation claim.

9            D.      Inmate Appeal Process

10           To the extent Plaintiff is seeking to hold Defendants liable simply because they denied his

11   inmate appeals, Plaintiff fails to state a cognizable claim. “The Fourteenth Amendment’s Due Process

12   Clause protects persons against deprivations of life, liberty, or property; and those who seek to invoke

13   its procedural protection must establish that one of these interests is at stake.” Wilkinson v. Austin, 545

14   U.S. 209, 221 (2005). Plaintiff does not a have protected liberty interest in the processing his appeals,

15   and therefore, he cannot pursue a claim for denial of due process with respect to the handling or

16   resolution of his appeals. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann v. Adams,

17   855 F.2d 639, 640 (9th Cir. 1988)). Accordingly, Plaintiff cannot state a cognizable claim based on the

18   handling of his inmate appeals.

19                                                        IV.

20                                         CONCLUSION AND ORDER

21           For the reasons discussed, Plaintiff fails to state a cognizable claim and shall be granted leave to

22   file an amended complaint to cure the deficiencies identified in this order. See Lopez v. Smith, 203 F.3d

23   1122, 1127 (9th Cir. 2000).

24           Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what each

25   named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556 U.S. at

26   678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

27   above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted). Further, Plaintiff may

28   not change the nature of this suit by adding new, unrelated claims in his amended complaint. George,

                                                          6
1    507 F.3d at 607 (no “buckshot” complaints).

2             Finally, Plaintiff is advised that an amended complaint supersedes the original complaint. Lacey

3    v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended complaint must

4    be “complete in itself without reference to the prior or superseded pleading.” Local Rule 220.

5             Based on the foregoing, it is HEREBY ORDERED that:

6             1.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;

7             2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

8                     amended complaint;

9             3.      Plaintiff’s amended complaint shall not exceed twenty-five (25) pages in length; and

10            4.      If Plaintiff fails to file an amended complaint in compliance with this order, the Court

11                    will recommend to a district judge that this action be dismissed consistent with the

12                    reasons stated in this order.

13
14   IT IS SO ORDERED.

15   Dated:        August 30, 2019
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                          7
